Citation Nr: 1814492	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran filed a Notice of Disagreement (NOD) in February 2012 and a Statement of the Case (SOC) was issued in April 2014.  The Veteran filed a timely Substantive Appeal (VA Form 9) in May 2014. Thus, the Veteran perfected a timely appeal of the issues.

In February 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is causally or etiologically due to noise exposure during service.

2. Resolving all reasonable doubt in his favor, the Veteran's currently diagnosed tinnitus is causally or etiologically due to noise exposure during service.



CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. The criteria for establishing entitlement to service connection for tinnitus are met. 38 U.S.C. §§ 101 (16), (22), (23), (24), 1110, 5107(b) (2012); 38 C.F.R. §§ 3.6 (a), (c), (d), 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In light of the Board's favorable decision to grant service connection for bilateral hearing loss and tinnitus, no discussion of VA's duties to notify and assist is necessary for these issues.

II. Service Connection

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus. He asserts that these disabilities arose as a result of in-service acoustic trauma. Specifically, he contends that such trauma occurred in the course of performing his duties as an aviation ordnance officer. The Board notes that the RO conceded exposure to military noise during service as the Veteran served aboard a Navy ship during active duty as an Aviation Ordnanceman. See April 2014 SOC.

Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as hearing loss and tinnitus, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'" Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013). In order to be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service.... [T]he disease identity must be established and the diagnosis not be subject to legitimate question." Id. In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease." Id. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Factual Background 

The Veteran had in-service audiological evaluations during service in October 1965 and October 1969 at which time auditory thresholds were recorded.  When it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, for service audiological evaluations conducted prior to January 1, 1967, VA protocol is to assume the ASA standard was used.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, which ever is more beneficial to the Veteran. For service audiological evaluations conducted after December 31, 1970, VA protocol is to presume the ISO-ANSI standard was used. As such, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Veteran's October 1965 service entrance examination revealed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15 (30)
0 (10)
0 (10)
5 (15)
10 (15)
LEFT
10 (25)
5 (15)
0 (10)
-10 (0)
10 (15)

At 6000 Hertz, pure tone thresholds were 15 (25) decibels in each ear.  

The Veteran's October 1969 separation examination revealed pure tone thresholds (ISO 64) were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
20
15
LEFT
20
5
10
5
5

At 6000 Hertz, pure tone thresholds were 25 decibels in each ear.  

Although no right or left ear hearing loss, as defined under 38 C.F.R. § 3.385, was shown at the October 1969 separation examination, service connection may still be otherwise established if it is shown that current hearing loss is related to service. See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  The Court indicated that the threshold for normal hearing was from 0 to 20 decibels, and that higher threshold levels revealed some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

With respect to post-service evidence, the Veteran underwent a VA examination in May 2011. The examiner noted that he had reviewed the Veteran's C-file, in particular the October 1965 enlistment examination and the October 1969 separation examination. He noted that both examinations showed hearing was within normal limits from 500-6000Hz for both ears and no significant threshold shifts greater than 10dB were noted. The Veteran reported that he experienced difficulty hearing speech in noise and group settings as well as constant tinnitus. He was unsure of the precise onset of his tinnitus but reported that he had it for many years. The examiner noted a history of military noise exposure from jet engines and indicated that hearing protection was used. The Veteran denied any history of ear infections, ear surgeries, use of NSAID medications, dizziness, or balance problems. The Veteran denied post-service occupational and recreational noise exposure. Upon physical examination, the audiogram revealed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
30
55
LEFT
15
15
15
40
50

The Veteran had a speech recognition score of 96 bilaterally. The examiner rendered a diagnosis of bilateral sensorineural hearing loss, noting normal to moderately severe sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear. He also diagnosed subjective tinnitus of both ears. The examiner opined that the Veteran's file did not support his claim of noise induced hearing loss during service. He noted that the Veteran's separation physical showed hearing was within normal limits from 500-6000Hz for both ears. Furthermore, the current examination test results showed normal hearing limits from 250-2000Hz. Therefore, in his opinion, the Veteran's hearing loss was not due to military noise exposure. In regards to the Veteran's tinnitus, the examiner noted that individuals who are exposed to high levels of noise will typically report tinnitus. The Veteran could not recall an exact date of onset and there was no documentation in the Veteran's file regarding tinnitus in either ear; therefore, the examiner opined that it was less likely as not that the Veteran's tinnitus was due to military service. See May 2011 VA Audiological Examination.

The Veteran had an audiology consult at the Sarasota County CBOC in June 2011.  He reported hearing difficulties and indicated that he had trouble hearing in crowds, when people were not looking at him, and when watching television or listening to the car radio. He further reported constant tinnitus. A pure tone audiometry test was not conducted due to the recency of the May 2011 measurements. Speech testing CD recordings presented at 70dB HL. QuickSIN (Speech-in-Noise) test revealed moderate (7.5) difficulty hearing speech in the presence of noise. Hearing aid options and tinnitus management strategies were discussed with the Veteran. See June 2011 Audiology Consult.

At his February 2017 Board hearing, the Veteran testified that he was assigned aboard the aircraft carrier USS Independence during active service. He reported that he was a safety petty officer on the flight deck and that his duties involved carrying ordnance up from the elevators to the flight deck, issuing it to the squadrons and supervising the loading of weaponry by the squadrons. He asserted that the last thing he did before the aircraft was shot off the catapults was to pull the safety pins out of the bomb racks. He indicated that in performing these duties there were aircraft taking off above his head and he was continually subjected to the noise. He reported that his hearing loss began in the early to mid-1970s, stating "I can't give you an exact date because I can't remember that far back..." He further asserted that he observed ringing in his ears in early 1970. Following service, the Veteran worked driving a propane gas truck before delivering mail for the U.S. Postal Service for 38 years. The Veteran stated that he waited so long to file a claim because he was unaware that such benefits were available through VA. Further, the Veteran's representative noted that the Veteran did not see a private physician immediately after service because he did not have health insurance for a period of time. See February 2017 Hearing Transcript. 

In February 2017, the Veteran submitted a private medical examination from Adept Audiology, LLC. The examination and accompanying opinion were conducted by Dr. L.N., a doctor of audiology. The doctor noted that she had reviewed the Veteran's service treatment records and was his treating physician and familiar with his medical history. Based upon her examination, she opined that the Veteran's hearing loss was most likely caused by his military service. She remarked that the Veteran was in the navy and worked as a flight deck ordnance safety officer where he was routinely exposed to jet engine noise in close proximately. She noted that while he did wear hearing protection, noise protectors did not adequately prevent noise damage from jet engines. Review of his military medical records revealed audiograms from 1965 and 1969 which showed a 5-20dB decline in hearing thresholds. Based on his records and history of noise exposure, it was her opinion that his hearing loss and tinnitus were the result of his time in the military. See February 2017 Physician's Nexus Statement. 

Analysis

First, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss as defined by VA regulations, and has been diagnosed with tinnitus. See May 2011 VA examination. The Board therefore finds that the evidence demonstrates current diagnoses, meeting the first requirement for the establishment of service connection. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Second, exposure to noise during service has been substantiated based on the Veteran's MOS as an Aviation Ordnanceman which included noise from the aircrafts and jet engines on the flight deck of an aircraft carrier. The Veteran further testified to the nature of his noise exposure during his February 2017 hearing. Therefore, Shedden element (2) is met.

As for Shedden element (3), nexus, the Board notes that the May 2011 VA and February 2017 private etiology opinions were prepared by medical professionals who possess the necessary education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1). See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Each examiner provided an opinion based on his or her reading of the record, in particular of the October 1969 separation examination report. As noted above, the VA examiner found no significant threshold shifts greater than 10dB. The level of these threshold shifts and the presence of normal hearing at separation served as the primary rationale in the VA examiner's opinion that the Veteran's bilateral hearing loss was unrelated to service. Additionally, he opined that the Veteran's tinnitus was unrelated to service because the Veteran could not remember the exact date of onset of this condition and there was no documentation of tinnitus in his file.  On the other hand, the private audiologist's opinion was based on her determination that the Veteran's service audiograms in October 1965 and October 1969 showed a decline in hearing thresholds between 5-20dB. She opined that these records and the Veteran's history of noise exposure led her to believe that the Veteran's hearing loss and tinnitus were related to military service. 
Both examiners considered the in-service shift in thresholds but came to different conclusions.  It is unclear whether either examiner considered the October 1965 audiogram results after conversion to the ISO-ANSI.  The Board finds that the evidence is in relative equipoise with respect to the etiology of the Veteran's bilateral hearing loss and tinnitus disabilities. When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. The Court reiterated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107 (b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits." Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.


      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


